Citation Nr: 9929404	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for hearing loss.

The Board remanded this case in December 1998 and April 1999 
in order to provide the veteran a hearing before a Member of 
the Board in accordance with his request.  He was notified of 
a hearing scheduled in August 1999 at his latest address of 
record, but he failed to report.  Since the RO substantially 
complied with the Board's Remand instructions, this case is 
ready for appellate review.

The veteran's left ear hearing loss claim is the subject of 
the REMAND herein.


FINDINGS OF FACT

1.  The veteran does not currently have a hearing loss 
disability in the right ear as defined by applicable law, and 
this claim for service connection is not plausible.

2.  The veteran's claim for service connection for left ear 
hearing loss is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for right ear hearing loss, and there is 
no statutory duty to assist him in developing facts pertinent 
to this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a well-grounded claim for 
service connection for left ear hearing loss, and VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The audiological evaluation conducted during the veteran's 
enlistment examination in November 1991 showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
0
0
10
15

An audiological evaluation performed on June 20, 1995, showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
30
35
LEFT
55
55
50
50
60

An audiological evaluation performed on June 21, 1995, showed 
similar results.  It was noted on June 21, 1995, that recent 
audiometric results showed shifts ranging from 30-70 
decibels.  The veteran was a small gunner, and he used foam 
hearing protection.  Examination showed impacted wax, which 
was flushed out with hydrogen peroxide.  An audiological 
evaluation performed on June 27, 1995, again showed similar 
results.  It was noted on that date that the veteran had been 
a rocket launcher for three and a half years.  There is no 
record of additional tests conducted prior to the veteran's 
separation from service, and it does not appear that he 
underwent a separation examination since he was medically 
discharged.

The veteran underwent VA examinations in February 1996.  The 
report of the general medical examination included a 
diagnosis of sensorineural hearing loss with history of 
chronic exposure to loud noise while serving in the military.  
It was noted that the audiological evaluation was pending.  
During the audiological evaluation, the veteran reported 
decreased hearing acuity of two years' duration.  He 
indicated that he was exposed to loud noises during service, 
particularly while working in a demolition unit and from 
firing a shoulder-held rocket launcher.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner concluded that the veteran's hearing was within 
normal limits bilaterally.

The veteran's VA outpatient records for treatment from 
February to September 1996 showed no complaints of or 
treatment for hearing loss. 

An April 1996 rating decision, inter alia, denied service 
connection for hearing loss.  In his substantive appeal, the 
veteran stated that his hearing had depreciated as evidenced 
by the difference between the audiometric results shown upon 
enlistment into service and the current results.  



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

A.  Right ear hearing loss

The veteran is not entitled to direct or presumptive service 
connection for right ear hearing loss because the medical 
evidence does not show that he has a current disability in 
that ear.  Although diagnosis of sensorineural hearing loss 
was shown on the VA general medical examination report, the 
VA audiogram conducted in 1996, as detailed above, did not 
demonstrate that he had met the requirements for a hearing 
loss disability.  See 38 C.F.R. § 3.385 (1999).  None of the 
auditory thresholds was 26 decibels or higher for the right 
ear, and his hearing acuity was classified as normal by the 
VA examiner.  His speech recognition score on the Maryland 
CNC Test was 96 percent for the right ear.  Therefore, the 
veteran does not have a current hearing loss disability in 
the right ear according to VA regulations.  Since there is no 
competent medical evidence of a current disability, the claim 
for service connection for right ear hearing loss is not well 
grounded.

Any contention by the veteran that he currently has right ear 
hearing loss is not competent evidence.  He cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own unqualified opinion.  There is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that he has hearing 
loss in the right ear, his claim for service connection is 
not well grounded. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to this claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim. 

Since the veteran has failed to present competent medical 
evidence that this claim is plausible, the claim for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B.  Left ear hearing loss

This claim is plausible.  The veteran's service medical 
records clearly document acoustic trauma, as well as a period 
of significantly decreased hearing acuity.  The VA audiogram 
conducted in 1996, as detailed above, demonstrated that the 
veteran has met the requirements for a hearing loss 
disability, as shown by speech recognition scores on the 
Maryland CNC Test of 92 percent for the left ear.  The fact 
that these abnormal results were shown two months after the 
veteran's separation from service is sufficient to provide a 
link between the decreased hearing acuity and his period of 
service.  Cf. Hampton v. Gober, 10 Vet. App. 481 (1997) 
(where veteran filed disability claim one month after 
service, diagnosis of a disorder during the separation 
examination provides evidence of both a current condition and 
a relationship to service).  Although no medical professional 
has expressly rendered a nexus opinion, there is certainly 
enough evidence to render this claim plausible, and it is 
therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  The Board concludes 
that VA has not satisfied its duty to assist the veteran in 
the development of this claim.  The record does not contain 
sufficient evidence to decide this claim fairly, as discussed 
more fully below.  Accordingly, further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §§ 5103 and 5107(a), and this claim 
is REMANDED for the development discussed below. 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

The veteran's claim for service connection for a left ear 
hearing loss is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for service connection for 
left ear hearing loss. 

It is necessary to obtain a medical opinion as to the 
etiology of the veteran's left ear hearing loss.  It is 
necessary that a medical professional review the veteran's 
claims file, including the service medical records, and 
provide an opinion as to the likelihood that the left ear 
hearing loss is related to the veteran's military service, 
including the documented acoustic trauma.  Moreover, the 
medical evidence of record is contradictory, in that the VA 
examiner in 1996 diagnosed normal hearing acuity, but the 
veteran had a hearing loss disability in the left ear as 
defined by VA regulation.  A medical opinion is needed, since 
there is not sufficient evidence upon which the Board can 
decide the veteran's claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Accordingly, while the Board sincerely regrets the further 
delay, this claim is REMANDED for the following:

1.  Return the veteran's claims folder to 
the VA Medical Center in Birmingham for a 
review of the claims folder and the 
February 1996 audiology examination.  Ask 
the medical center to have the file 
reviewed by a specialist with expertise 
in the diagnosis and treatment of 
audiological disorders, to include 
hearing loss.  If the examiner determines 
that another examination is necessary 
prior to rendering the requested opinion, 
schedule the veteran for such an 
examination. 

The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's left ear hearing 
loss as shown by speech discrimination 
tests in 1996 is related to a disease or 
injury incurred during service, including 
the documented acoustic trauma.  The 
examiner is also asked to reconcile any 
contradictory medical evidence of record 
(i.e., diagnosis of normal hearing acuity 
in 1996, but hearing loss disability in 
the left ear as defined by VA 
regulation).  The medical rationale for 
all opinions expressed must be provided.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions and the opinion 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

3.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for service connection 
for left ear hearing loss, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

